Citation Nr: 0324152	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  01-09 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to March 6, 2000, for 
the grant of service connection for post-traumatic stress 
disorder.

2.  Whether there is clear and unmistakable error in the 
August 23, 1997 rating decision which denied entitlement to 
service connection for post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to January 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a decision by the Department of Veterans Affairs 
(VA) regional Office (RO) located in New Orleans, Louisiana.


REMAND

In a May 2001 rating decision, service connection was granted 
for post-traumatic stress disorder (PTSD), for which a 50 
percent rating evaluation was assigned effective from March 
6, 2000.  The veteran filed a notice of disagreement and 
thereafter perfected his appeal.  In conjunction with the 
Board's December 2002 review of this case, it was determined 
that the veteran had raised the issue of whether clear and 
unmistakable error (CUE) had been committed in the August 
1997 rating decision which denied entitlement to service 
connection for PTSD.  It was further the determination of the 
Board that this issue was inextricably intertwined with the 
issue in appellate status.  Accordingly, this matter was 
remanded to the RO to adjudicate the issue of whether there 
was CUE in the prior rating decision.  

The record reflects that by rating decision dated in February 
2003, the RO determined that no revision was warranted in the 
August 23, 1997 decision which denied service connection for 
PTSD.  In May 2003 the representative submitted a statement 
which the Board construes as a notice of disagreement with 
the February 2003 determination.  As such, the issuance of a 
statement of the case is required.  See Manlicon v. West, 12 
Vet. App. 238 (1999).  Additionally, the representative also 
raised the issue of CUE in a rating decision dated on August 
8, 1997, which denied service connection for PTSD.  The Board 
also finds that this issue is intertwined with the current 
issue on appeal and must be adjudicated by the RO.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED to the RO for the following 
actions: 

1.  The RO is requested to adjudicate the 
issue of whether there is CUE in the August 
8, 1997 rating decision which denied service 
connection for PTSD.  If the benefit sought 
is not granted the RO should notify the 
veteran and his representative of the denial 
and of his appellate rights.  The RO is 
informed that this issue is not before the 
Board for appellate consideration until 
timely appealed.

2.  The RO should issue a statement of the 
case to the veteran and his representative 
addressing the issue of whether there is 
clear and unmistakable error in the August 
23, 1997 rating decision, which denied 
entitlement to service connection for PTSD.  
The statement of the case should include all 
relevant law and regulations pertaining to 
this issue.  The veteran must be advised of 
the time limit in which he may file a 
substantive appeal with respect to this 
issue.  38 C.F.R. § 20.302(b) (2002).  The RO 
is informed that this issue is not before the 
Board for appellate consideration until 
timely perfected.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



